—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 15, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the sentence imposed *483was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
We have considered the appellant’s remaining contention and find it to be without merit. Mangano, P. J. Miller, Santucci and Hart, JJ., concur.